Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 and 13-20 are pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-13 and 15-20 in the reply filed on 9/22/22 is acknowledged.  The traversal is on the ground(s) that there is not a serious search burden to search the full claim set.  This is not found persuasive because as described in MPEP §808.02, the requirement for establishing a serious burden has been met as the inventions require a different field of search.  The inventions require a different field of search including searching different classes/subclasses, electronic resources, and employing different search strategies or search queries.  The inventions of Group I and Group II are classified in separate classes and subclasses, and are different statutory categories of invention; art that would be pertinent to Group I would not necessarily be pertinent to Group II, and vice versa.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 14 is withdrawn as being drawn to a nonelected invention.
Claims 1-11, 13, and 15-20 are under consideration.



Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 3/16/21 and 3/17/21. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The disclosure is objected to because of the following informalities: It appears that “babasu” on page 2 is a misspelling of “babassu”  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  It appears that “babasu” is a misspelling of “babassu”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 2-4, 10, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 appears to be missing some language and it is unclear what the concentration range refers to. It is suggested to use language similar to that used on page 2 in the Specification, if that is Applicant’s intent. Claims 3, 4 and 17 are rejected as depending from and not clarifying Claim 2. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “one or more surfactants selected from nonionic surfactants, anionic surfactant, and amphoteric surfactants”, and the claim also recites “wherein the one or more surfactants are nonionic surfactants” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 19 is rejected as depending from claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mecca (US 2011/0150812) in view of Punsch et al. (US 2018/0028435).
Mecca teaches aqueous hair styling cosmetic compositions (e.g. paragraphs 0024-0026; claim 1; Examples) comprising: 
one or more triglycerides comprising caprylic/Capric triglycerides (e.g. paragraph 0096); 
a non-ionic thickening polymer, comprising microcrystalline cellulose (e.g. paragraph 0006, 0036; Examples);  and 
a thixotropic gel forming anionic polymer, comprising xanthan gum (e.g. paragraph 0038, 0070; Examples). 
wherein the aqueous composition is the form of a paste (e.g. paragraph 0105). 
Mecca is silent as to the viscosity of the composition. This is made up for by the
teachings of Punsch et al.
	Punsch et al. teach hair styling compositions including pastes (e.g. paragraph 0002). Punsch et al. teach that the best known approaches for styling of very coarse hair are treating the hair with highly viscous products such as pastes, pomades, and hair waxes (e.g. paragraph 0002 and 0006). Punsch et al. teach that the compositions have a viscosity of  100,000 mPas to 1,000,000 mPas, or more preferably 150,000 mPas to 500,000 mPas, which is within the claimed range (e.g. paragraph 0068). 
	Regarding Claims 1 and 2, it would have been obvious to one of ordinary skill in the art at the time of filing to select the viscosity of Punsch et al. for use in the paste of Mecca et al. Mecca et al. teach the compositions in the form of a paste but are silent as to the viscosity. One of ordinary skill in the art would have sought an appropriate viscosity range for a paste of Mecca, and further would have been motivated to select the viscosities disclosed in Punsch et al. because Punsch et al. teach that high viscosity products are the best approach for styling coarse hair. In addition, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
Regarding Claims 3, 4, and 17, Mecca teaches the inclusion of caprylic/capric triglycerides (e.g. paragraph 0096) but does not teach a concentration. However, Punsch et al. teach the inclusion of C10 to C36 fatty acid triglycerides from 1-25%, which overlaps the claimed range (e.g. paragraph 0026, 0032). As Mecca is silent as to the concentration of caprylic/capric triglycerides one of ordinary skill in the art would have sought an appropriate concentration  range for a paste of Mecca, and further would have predicted success as both Mecca and Punsch are directed to hair styling pastes comprising overlapping triglycerides. 
Regarding Claim 5, Mecca teaches the inclusion of an additional natural and synthetic oils, but does not provide examples. Punch et al. teach the inclusion of 1-25% mineral oil, which is within the claimed range (e.g. paragraphs 0030- 0032). 
Regarding Claims 6, 7, and 18, Mecca teaches the inclusion of 0.1-10 wt% of a colloidal agent, wherein microcrystalline cellulose is more than 50% by weight of the colloidal agent (e.g. paragraph 0037 and 0040), and exemplifies 1.275 %, 0.85 %, and 2.975 % microcrystalline cellulose, which is within the claimed range. 
Regarding Claims 8 and 9, Mecca teaches the inclusion of 0.1-10 wt% of a colloidal agent, wherein xanthan gum is less than 50% by weight of the colloidal agent (e.g. paragraph 0037, 0038 and 0040), and exemplifies 0.1 % xanthan gum, which is within the claimed range.
Regarding Claims 10 and 19, Mecca teaches the inclusion of nonionic emulsifiers including ceteareth-20, Ceteth-20 and Steareth-20 present at 0.01% to about 1.5%, which overlaps with the claimed range (e.g. paragraphs 0087-0089, 0093). 
Regarding Claim 11, Mecca exemplifies 3% of glycerin, which is within the claimed range (e.g. Examples).  
Regarding Claim 15, Punsch et al. teaches a kit comprising their inventive composition either together or in groups of one, two or three components, and a shampoo and/or blow dryer (e.g. paragraph 0015, claim 14). 
Regarding Claim 16, Mecca teaches the compositions are aqueous but does not teach a concentration for a paste. Punsch et al. exemplify 37.8% water (as calculated from Example 1) which is within the claimed range. 

Claims 13 and 20 are are rejected under 35 U.S.C. 103 as being unpatentable over Mecca (US 2011/0150812) in view of Punsch et al. (US 2018/0028435) as applied to claims 1-11 and 15-19 above, and further in view of Science-y Hair Blog.
Regarding Claims 1-11 and 15-19, the teachings of Mecca and Punsch et al. are described supra. Neither teaches the pH range of the composition. This is made up for by the teachings of Science-y Hair Blog.
Science-y Hair Blog teaches that hair is at its least vulnerable between about pH 4.5 and 6.5 and outside that range, it is more vulnerable to damage.  The blog continues that it's likely safe to keep products in this range if you have delicate, breakage-prone or damaged hair.
Regarding Claims 13 and 20, it would have been obvious to one of ordinary skill in the art at the time of filing to select the pH range of about 4.5 to about 6.5 for the compositions of Mecca and Punsch et al. in order to not damage hair. One of ordinary skill would have predicted success as all of the references are concerned with hair styling compositions, and one would have been motivated to select a pH range which is not damaging to hair, as taught by Science-y Hair Blog 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619